In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                   No. 06-10-00099-CV



ESTATE OF GEORGE HANKS, PAT HELMER, JEAN TESSMER,
     JOE HANKS, AND HOWARD HANKS, Appellants

                             V.

          SABINE COUNTY, TEXAS, Appellee



          On Appeal from the 273rd District Court
                 Sabine County, Texas
                 Trial Court No. 11,594




        Before Morriss, C.J., Carter and Moseley, JJ.
                                              ORDER

        As part of the appellate record in this matter, original exhibits were transferred to this

Court for our use when this appeal was before us. Specifically, original documents marked

“Plaintiff’s Exhibit 2 and 2A” and “Plaintiff’s Exhibit 7A” were transferred to this Court. It

appears to this Court that the proper repository for these exhibits should be the Sabine County

District Clerk’s Office. Accordingly, we order the clerk of this Court to transfer the original

exhibits filed in this appeal into the keeping of the Sabine County District Clerk by mailing the

exhibits to the district clerk via certified mail, return receipt requested.

        We further order the Sabine County District Clerk, Tanya Walker, on receipt of said

exhibits, to sign and return to this Court the enclosed receipt for said exhibits.

        IT IS SO ORDERED.



                                                BY THE COURT

Date: November 18, 2014




                                                   2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Tanya Walker, Sabine County District Clerk, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Estate of George Hanks, Pat Helmer, Jean Tessmer, Joe Hanks, and Howard

Hanks v. Sabine County, Texas, appellate cause number 06-10-00099-CV; trial court cause

number 11,594: original documents marked “Plaintiff’s Exhibit 2 and 2A” and “Plaintiff’s

Exhibit 7A.”




                                                    ___________________________________
                                                    Tanya Walker
                                                    Sabine County District Clerk


Date: __________________




                                               3